      Case 2:19-cr-00780-WJM Document 32 Filed 04/27/20 Page 1 of 2 PageID: 98



Kevin H. Marino
John D. Tortorella
Wan Cha
MARINO, TORTORELLA & BOYLE, P.C.
437 Southern Boulevard
Chatham, New Jersey 07928-1488
Tel: (973) 824-9300
Fax: (973) 824-8425
Counsel for Defendant Gene Levoff

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

   ---------------------------------- x
                                      :
   UNITED STATES OF AMERICA,          :                      No. 19-cr-780 (WJM)
                                      :
                                      :                      Return Date: To Be Scheduled
             v.                       :
                                                             Document Electronically Filed
                                      :
                                      :
   GENE LEVOFF,                                              Oral Argument Requested
                                      :
                                      :
                   Defendant.
                                      :
   ---------------------------------- x
   TO:    Courtney A. Howard, A.U.S.A.
          Daniel V. Shapiro, A.U.S.A.
          OFFICE OF THE U.S. ATTORNEY
          970 Broad Street
          Suite 700
          Newark, New Jersey 07102

          PLEASE TAKE NOTICE that on a date determined by the Court, Defendant Gene Levoff

   (“Defendant”), through his attorneys, Marino, Tortorella & Boyle, P.C. (Kevin H. Marino, Esq.,

   appearing), will move before the Honorable William J. Martini, U.S.D.J., United States District

   Court for the District of New Jersey, Martin Luthor King, Jr., Federal Building & Courthouse,

   Courtroom 4B, 50 Walnut Street, Newark, New Jersey 07102, for entry of an Order dismissing the

   Indictment with prejudice for failure to state a crime.

          PLEASE TAKE FURTHER NOTICE that in support of this motion, Defendant will rely
  Case 2:19-cr-00780-WJM Document 32 Filed 04/27/20 Page 2 of 2 PageID: 99



on the Memorandum of Law submitted herewith. A proposed form of Order is also submitted

herewith.

       PLEASE TAKE FURTHER NOTICE that Defendants respectfully request oral argument

on this motion.


Dated: April 27, 2020                           Respectfully submitted,

                                                MARINO, TORTORELLA & BOYLE, P.C.
                                                Attorneys for Defendant Gene Levoff


                                          By:
                                                KEVIN H. MARINO
